DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a flow rate adjustment mechanism” in claims 2 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the exterior".  There is insufficient antecedent basis for this limitation in the claim. In contrast, the claimed “interior of the blade body” as currently presented in Claim 1 is considered to be definite since it is clear that any region inside the blade body can be considered an interior of the blade 
Claim 6 is rejected as being dependent on rejected Claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beeck et al. (US 20010012484, hereinafter: “Beeck”).
In reference to Claim 1
Beeck discloses:
A turbine blade (guide blade 30), comprising: a blade body (blade body of guide blade 30, Fig. 1-2c) having a hollow shape ([0002, 0005] Fig. 1-2c); a cavity (cavity provided by cooling passages 18, 19, 25, 26, 27 and the cooling passage around insert 12 [0005] Fig. 2a-2c) provided in the interior of the blade body; and a cooling passage (cooling passage 18, 19, 25, 26, 27) that is open from the cavity to a rear end portion (trailing end 21) of the blade body, wherein the cooling passage includes a first passage (passage provided by 18, 19; Fig. 21-2c) provided on the cavity side and having a width (width based on thickness of the airfoil from chamber line to the pressure side and 
In reference to Claim 2
Beeck discloses:
The turbine blade according to claim 1. In addition, Beeck discloses a flow rate adjustment mechanism (24) is provided in the second passage [0025, 0027] (Fig. 1-2c).
In reference to Claim 3
Beeck discloses:
The turbine blade according to claim 2. In addition, Beeck discloses the flow rate adjustment mechanism has a plurality of columns (24 ribs) provided at predetermined intervals in the second passage of the blade body along a longitudinal direction [0025, 0027] (Fig. 1-2c).
In reference to Claim 4
Beeck discloses:
The turbine blade according to claim 1. In addition, Beeck discloses the cooling passage includes a third passage (third passage provided by projecting length “b” as shown in Fig. 2b) having a constant width (width based on thickness of the airfoil from chamber line to the pressure side and suction side; Fig. 1-2c) from the cavity side toward the rear end portion of the blade body, a first end portion (portion of passage in 
In reference to Claim 5
Beeck discloses:
The turbine blade according to claim 1. In addition, Beeck discloses a plurality of cooling holes (13, 15) that provide communication between the cavity and the exterior are provided in the blade body [0033] (Fig. 2a).
In reference to Claim 7
Beeck discloses:
The stator turbine blade (18 guide blade) is exposed to a hot air flow in a modern gas turbine engine [0001]. Therefore, it is inherent to one of ordinary skill in the art that a modern day gas turbine engine, such as the gas turbine as disclosed by Beeck, comprises a compressor that compresses air; a combustor that mixes compressed air compressed by the compressor with fuel and causes combustion; and a turbine that obtains rotational power by combustion gas generated by the combustor, wherein the turbine blade according to claim 1 is used as a stator blade of the turbine [0001-0002].

In reference to Claim 8
Beeck discloses:
An intermediate product of a turbine blade (guide blade 30), comprising: a blade body (blade body of guide blade 30, Fig. 1-2c) having a hollow shape ([0002, 0005] Fig. 1-2c); a cavity (cavity provided by cooling passages 18, 19, 25, 26, 27 and the cooling 
In reference to Claim 9
Beeck discloses:
The intermediate product of a turbine blade according to claim 8. In addition, Beeck discloses the flow rate adjustment mechanism has a plurality of columns (24 ribs) provided at predetermined intervals in the second passage of the blade body along a longitudinal direction (Fig. 2b, 2c). 
In reference to Claim 10
Beeck discloses:
.


Claims 1, 4-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manning et al. (US 6270317, hereinafter: “Manning”).
In reference to Claim 1
Manning discloses:
A turbine blade (18), comprising: a blade body (body of blade 18) having a hollow shape (hollow due to cavities 42, 44, 46; Fig. 2); a cavity (cavity 42, 44) provided in the interior of the blade body; and a cooling passage (cooling passage 46, passage made by holes 11 and passage between holes 11 and trailing edge 36) that is open from the cavity to a rear end portion (trailing edge portion) of the blade body, wherein the cooling passage includes a first passage (passage made by 46) provided on the cavity side and having a width (width based on thickness of the airfoil from chamber line to the pressure side and suction side) that becomes narrower from the cavity side toward the rear end portion of the blade body, and a second passage (passage made by cooling holes 11) 
In reference to Claim 4
Manning discloses:
The turbine blade according to claim 1. In addition, Manning discloses the cooling passage includes a third passage (as shown in the annotated Figure 3 of Manning) having a constant width (width based on length from outer shroud of the vane to the inner shroud of the vane) from the cavity side toward the rear end portion of the blade body, a first end portion (portion of third passage closest to second passage) of the third passage communicating with the second passage and a second end portion (portion of third passage closest to the trailing edge) of the third passage opening at the rear end portion of the blade body (Fig. 3). 


    PNG
    media_image1.png
    959
    1254
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 3 of Manning.

In reference to Claim 5
Manning discloses:
The turbine blade according to claim 1. In addition, Manning discloses a plurality of cooling holes (holes 1-10, 12-13 as shown in Fig. 2) that provide communication between the cavity and the exterior are provided in the blade body.

In reference to Claim 7
Manning discloses:
.
Claims 1- 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (US 8070441).
In reference to Claim 1
Liang teaches:
A turbine blade (blade as shown in Fig. 1), comprising: a blade body (airfoil body of blade in Fig. 1) having a hollow shape (hollow interior of blade in Fig. 1); a cavity (11, 15) provided in the interior of the blade body; and a cooling passage (passage 26, 27, 28, 29; Fig. 2) that is open from the cavity to a rear end portion (trailing edge) of the blade body, wherein the cooling passage includes a first passage (26, 27) provided on the cavity side and having a width (width based on thickness of the airfoil from chamber line to the pressure side and suction side) that becomes narrower from the cavity side toward the rear end portion of the blade body (see Fig. 1), and a second passage (29 along the length “x4” between the top and bottom ribs 25 as shown in Fig. 2) provided on the rear end portion side of the blade body and having a width (width based on longitudinal length between the ribs 25) that is constant from the cavity side toward the rear end portion of the blade body (Col. 2, ll. 29-67; Col. 3, ll. 1-67).
In reference to Claim 2
Liang teaches:

The turbine blade according to claim 1. In addition, Liang discloses a flow rate adjustment mechanism (two ribs 25 disposed between the top and bottom ribs of the second passage) is provided in the second passage (Col. 3, ll. 9-29; Fig. 2).
In reference to Claim 3
Liang teaches:
The turbine blade according to claim 2. In addition, Liang discloses the flow rate adjustment mechanism has a plurality of columns (two ribs 25 disposed between the top and bottom ribs of the second passage) provided at predetermined intervals in the second passage of the blade body along a longitudinal direction. (Col. 3, ll. 9-29; Fig. 2).
In reference to Claim 4
Liang teaches:
The turbine blade according to claim 1. In addition, Liang discloses the cooling passage includes a third passage (third passage formed by the passage between the aft end of the ribs 25 and the trailing edge of the blade as shown in Fig. 2) having a constant width (width is based on the horizontal distance between the aft end of the ribs 25 and the trailing edge of the blade as shown in Fig. 2) from the cavity side toward the rear end portion of the blade body, a first end portion (portion directly aft of ribs 25) of the third passage communicating with the second passage and a second end portion (portion closest to the trailing edge of the blade) of the third passage opening at the rear end portion of the blade body (Fig. 1-2).
In reference to Claim 5
Liang teaches:

In reference to Claim 6
Liang teaches:
In addition, Liang discloses a partition plate (impingement plate surrounding 11 and 15 in Fig. 1) having a plurality of through holes (impingement cooling holes) is provided in the cavity with a predetermined gap from an inner wall surface (inner walls of 20 and 21) of the blade body (Col. 2, ll. 49-65; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beeck et al. (US 20010012484, hereinafter: “Beeck”) in view of Liang (US 8070441).

In reference to Claim 6
Beeck discloses:
The turbine blade according to claim 5. In addition, Beeck discloses a partition plate (12) having a plurality of through holes is provided in the cavity with a predetermined gap from an inner wall surface (inner walls of 10 and 11) of the blade body.
Beeck is silent on the partition plate having a plurality of through holes is provided in the cavity with a predetermined gap from an inner wall surface of the blade body.
Liang teaches:
A turbine blade (blade as shown in Fig. 1), comprising: a blade body (airfoil body of blade in Fig. 1) having a hollow shape (hollow interior of blade in Fig. 1); a cavity (11, 15) provided in the interior of the blade body; and a cooling passage (passage 26, 27, 28, 29; Fig. 2) that is open from the cavity to a rear end portion (trailing edge) of the blade body, wherein the cooling passage includes a first passage (26, 27) provided on the cavity side and having a width (width based on thickness of the airfoil from chamber line to the pressure side and suction side) that becomes narrower from the cavity side toward the rear end portion of the blade body (see Fig. 1), and a second passage (29) provided on the rear end portion side of the blade body and having a width (width based on longitudinal length between the ribs 25) that is constant from the cavity side toward 

Based on the teaching of Beeck and Liang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the partition plate (12) of Beeck by including a plurality of through holes as taught by Liang for the purpose of providing cooling air supply cavities with cooling holes to directly cool the inner surfaces of the vane (Col. 2, ll. 39-56; Liang). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krause et al. (US 5931638), Cunha et al. (US 7686580), and Cherolis et al. (US 7175386) disclose turbine blades which include cooling cavities and cooling passages having pins and ribs which are relevant to the Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958.  The examiner can normally be reached on Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799